Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to amendments filed on 11/12/2021 and Terminal Disclaimer filed on 12/16/2021.  Claims 41 and 45-46 have been amended.  Claims 33-52 are allowed.


Response to Arguments

Applicant’s arguments, see amendment filed 11/12/2021, with respect to claims 33-52 have been fully considered and are persuasive.  The rejection of claims 33-52 has been withdrawn. 

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“accessing, by one or more applications on one or more devices of a client network, via block storage service application programming interfaces (APIs), a volume-based block storage on a remote data store of a block storage service implemented by a provider network, wherein 
performing, by one of the applications on one or more of the devices on the client network: generating a create volume request according to the create volume API and sending the create volume request to the block storage service; 
receiving a create volume response according to the create volume API that indicates a volume identifier (ID) for the volume;
generating one or more upload block requests according to the upload block API and sending the one or more upload block requests to the block storage service, wherein each upload block request specifies the volume ID and data to be uploaded to the volume." as stated in claims 1, 40 and 47.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 33-52 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

McAlister et al. Pub. No.: (US 2011/0099147 A1).  The subject matter disclosed therein is pertinent to that of claims 33-52 (e.g., Provisioning and managing replicated data instances).
Flynn et al. Pub. No.: (US 2010/0211737 A1).  The subject matter disclosed therein is pertinent to that of claims 33-52 (e.g., Apparatus, system, and method for data block usage information synchronization for a non-volatile storage volume).
Salinas et al. Pub. No.: (US 2013/0151680 A1).  The subject matter disclosed therein is pertinent to that of claims 33-52 (e.g., Providing database as a service in a multi-tenant environment).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446